DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 5 July 2022, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The rejections of the Non-Final Office Action have been withdrawn. 
EXAMINER’S AMENDMENT
The application has been amended as follows: in claim 26, line 2, delete “for stimulating” and insert –configured to stimulate--.
Allowable Subject Matter
Claims 1, 4, 6, 9-13, 16-18, 20, 23, and 26 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The current closest prior art of record is US 2014/0046407 to Ben-Ezra et al. in view of US 2005/0075702 to Shafer.
Ben-Ezra discloses a device or system comprising: a neural interfacing element (Fig 1A-C) comprising at least one electrode (Fig 1A-C: electrode assembly 20 with electrode contact surfaces 22), suitable for placement on or around a pancreas-related sympathetic nerve of a subject (para 1258), wherein the pancreas-related sympathetic nerve is a pancreas-related sympathetic nerve supplying the lymphatic system of the pancreas (para 1700: the cuff electrode is suitable to fit around and stimulate several different nerves and as such would be equally suitable to stimulate the specified nerve); and a signal generator configured to generate a signal to be applied to the pancreas- related sympathetic nerve via the at least one electrode (Fig 1A-C: control unit 38; para 1261) such that the signal reversibly modulates the neural activity of the pancreas- related sympathetic nerve to produce a change in a physiological parameter in the subject (para 1657), wherein the change in the physiological parameter is one or more of the group consisting of: an increase in blood insulin level, a reduction in (fasting) blood glucose level, a reduction in glycated hemoglobin (HbA1c) level, a reduction in inflammation systemically or locally in the pancreas, such as insulitis, an increase in catecholamine levels in the pancreas, an increase in GABA levels in the pancreas, and an increase in the number of pancreatic beta cells in the pancreas (para 1697).
Ben-Ezra fails to disclose the stimulation causing the inhibition of T-cell migration or activation to the pancreas. 
Shafer discloses some relevant background information pertaining to the effects of electrical neurostimulation on the sympathetic nervous system with regard to the specific immune response on a cellular level (para 0006-0009).
Neither Ben-Ezra nor Shafer specifically teach alone or in combination that the stimulation of the particular pancreas-related sympathetic nerve inhibits T-cell activation or migration to the pancreas and it would not be obvious to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0060546 to Callaghan et al. discloses a method of decreasing t-cell activation in the body by draining and replacing lymphatic fluid from the body (abstract; para 0022). US 2019/0046785 to Cakmak discloses a method of lowering blood glucose levels of a patient by blocking the sympathetic innervation to the liver and pancreas (abstract; para 0014).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792